IN THE SUPREME COURT OF PENNSYLVANIA

IN THE MATTER OF                          :   No. 800 Disciplinary Docket No. 3
                                          :
JAY IRA BOMZE                             :   No. 149 DB 2002
                                          :
                                          :   Attorney Registration No. 16489
                                          :
PETITION FOR REINSTATEMENT                :   (Philadelphia)




                                       ORDER


PER CURIAM


      AND NOW, this 26th day of December, 2017, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).